DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 7/23/2021.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 8, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 10,394,583 B2) further in view of Commenda et al. (US 2017/0234251 A1) and Carr et al. (US 9,117,177 B1). 
As per claim 1, Lau et al. teaches the invention as claimed, including, “A system for generating a virtualized stub service based on deep learning for use in simulating a service, the system comprising:

at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to:
capture, by an interceptor module, request-response pairs between a software module and the service, each request-response pair including a request and a response to the request;”	Lau et al. teaches agents that are configure to detect request and responses being sent to and from a component or application in which that agent is embedded (column 6, lines 66 – column 7, lines 1-9). When monitoring a component or communication path between components, an agent can intercept a request, response, and/or other activity involving the components (column 7, lines 23-50).  Also see column 4, lines 5-10 and column 9, lines 36-46.
“add, by the interceptor module, the captured request-response pairs to a training data set;
train, by a service virtualization engine, a request categorization model based on the training data set, wherein the request categorization model is trained to respond to requests with responses based on the request-response pairs of the training data set; and”
Models can be generated (trained) from transaction data describing transactions and transaction fragments monitored by agents (column 20, lines 39-41).  Also see column 12, lines 29-57 and column 15, lines 7-42. Models of the transactions and participating software components can be generated based on the monitoring of the transactions (column 4, lines 16-21).
 A agent can identify, detect, or intercept a request, response, and/or other activity involving components.  An agent can be configured to identify and record contents of the request and responses as well as detect one or more characteristics associated with the activity and/or the 
Lau et al. does not explicitly appear to teach, “apply, by the request categorization model, a request category map to an input request;
map the input request to an output response based on the request category map;
 determine the output response to the input request based on the application of the request category map, the request category map is adjusted during training based on new request-response pairs being added to the training data set; and”
Commenda et al. teaches, “apply, by the request categorization model, a request category map to an input request;
map the input request to an output response based on the request category map;
 determine the output response to the input request based on the application of the request category map,”
Commenda et al. teaches selecting a testing data set from a plurality of training data sets.  A prediction model is used to predict a test calibration value (output) based on the one or more inputs included in the testing data set.  The predicted test calibration value is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lau et al. with Commenda et al. because both teach the modeling of input/output requests.  However Lau et al. does not teach a method of refining the mapping by using input and determining the output by applying the request categorization model to the input request.  Commenda et al. teaches using a test data set in which input data (training data set) is applied to the prediction model to predict a mapped output (predicted test calibration value).  The predicted output is then compared to outputs of the testing data to determine the accuracy of the model.  This would allow Lau et al. to test the accuracy of its model prior to generating a virtual service of the model and would have been obvious to try.  
However Lau et al. and Commenda et al. do not explicitly appear to teach, ”the request category map is adjusted during training based on new request-response pairs being added to the training data set; and”
Carr et al. teaches a predictive training module that is trained with training data that includes input data and output data that corresponds to the series of requests and replies (column 6, lines 41-44).  As more constructed tests, inputs, actions, messages, events and so forth are performed using the predictive training module, the predictive may be predicted with an increased confidence level (column 4, lines 10-14).  When the training data is updated, the predictive training module may be retrained to generate a different predictive output according to the updated training data (column 6, lines 62-66).  The predictive training module is used to generate associated data to created sequence diagram and a stub module (column 10, lines 46-50).  One or more requests and one or more replies are obtained.  Mapping between 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lau et al. and Commenda et al. with Carr et al. because all three teach modeling inputs to outputs.  Lau et al. teaches a model generator that simulates an output for an input and is used to generate a virtual service module.  The model of Lau et al. is similar to the sequence diagram of Carr et al. and the virtual service module is similar to the stub generated in Carr et al.  Carr et al. teaches different steps for genera the model.  Carr et al. teaches a prediction training module that is used to create a sequence diagram (model).  The predictive training model generates a mapping prediction identifying potential data relationships between the one or more requests and the one or more replies.  As more constructed tests, inputs, actions, messages, events and so forth are performed using the predictive training module, the predictive may be predicted with an increased confidence level.  When the training data is updated, the predictive training module may be retrained to generate a different predictive output according to the updated training data (column 6, lines 62-66).  This will allow Lau et al. to update its model to reflect new training data.  The model will now be able to learn from the new training data to provide a better output and would have been obvious to try. 

 “generate, by the service virtualization engine, a virtualized stub service for the service based on the trained request categorization model, wherein the virtualized stub service is configured to respond to requests from the software module with responses during testing of the software module.”
Lau et al. teaches a virtual service (virtual stub) can be launched from a corresponding service model, modeling response patterns of a particular software component to requests observed during monitoring of transactions of the system.  The virtual service can be hosted in a virtual service environment and requests by backend application ordinarily intended for backend service can be redirected to the virtual service environment for processing the virtual service and simulating operation of the backend service (column 20, line 59 – column 21, line 10). Transactions data is used by a virtual service generator to generate service models modeling response behavior of particular software components.  A service model can be used for instance by a virtual service engine, to instantiate a virtual service in a virtual system service environment based on the service model.  A virtual service can be provisioned within the virtual service environment and requests intended for a corresponding software component can be redirected to the virtual service and the virtual service can generate and return simulated responses of the modeled software in response to the redirected request (column 13, lines 22-35).  Also see column 12, lines 29-57 and column 15, lines 7-17.  Test case are generated to be run against one or more of the software components or systems involved in the transaction. (column 12, lines 58 – column 13, lines 1-15).  Also see figures 5 – 5F.
As per claim 2, Lau et al. further teaches,  “The system of claim 1, wherein generating the virtualized stub service includes generating the virtualized stub service as a testing library of the software module, the testing library configured to respond to requests from the software 
As per claim 3, Lau et al. further teaches, “The system of claim 1, wherein the at least one memory and the computer program code are configured to further cause the at least one processor to:
deploy the virtualized stub service on a web server; and
perform at least one test of the software module, the at least one test including sending, by the software module, a request to the deployed stub service and receiving, by the software module, a response to the request from the deployed stub service.”
A virtual service can be provisioned within the virtual service environment and requests intended for a corresponding software component can be redirected to the virtual service and the virtual service can generate and return simulated responses of the modeled software in response to the redirected request (column 13, lines 22-35). Virtual services can be invoked and executed in a virtual service environment implemented, for instance, within on-premise computing environments, in private and public cloud-based lab, using virtual machines, traditional operation systems, and other environments (column 13, lines 49-54). Test case are generated to be run against one or more of the software components or systems involved in the transaction. (column 12, lines 58 – column 13, lines 1-15).  Also see figures 5 – 5F.
As per claim 6, Lau et al. further teaches, “The system of claim 1, wherein the at least one memory and the computer program code are configured to further cause the at least one processor to:
detect, by the service virtualization engine, new request-response pairs being added to the training data set after generation of a first version of the virtualized stub service based on a first version of the service, wherein the new request-response pairs are associated with a second version of the service; and
based on detecting the new request-response pairs being added to the training data set, retrain, by the service virtualization engine, the request categorization model based on the training data set that includes the new request-response pairs; and
generate, by the service virtualization engine, a second version of the virtualized stub service based on the retrained request categorization model and associated with the second version of the service.”	A filter can be defined that checks to see whether an identical or substantially similar subset of transaction data has already been used (new request-response pairs) to generate an existing model to prevent a substantially identical copy (version) of the same model from being generated from the new similar transaction data.  Should a difference be detected, a filter can allow a corresponding model to be generated to simulate the different behavior (generate second version based on model).  The system can operate autonomously based on simulating various software components (new versions of software components/services) and transactions, as well as detect opportunities to generate new models modeling newly observed behaviors not yet detected (or modeled) within the system (Column 22, lines 59 – column 23, 1-16).  Models can be launched in a separate system or version of the same system.  Instances of the model can be launched in multiple different systems (or versions of a system) (column 24, lines 39-43).
As per claim 7, Lau et al. further teaches, “The system of claim 6, wherein the at least one memory and the computer program code are configured to further cause the at least one processor to:
provide the first version of the virtualized stub service and the second version of the virtualized stub service for testing of the software module, whereby the software module is enabled to be tested based on the first version of the service and the second version of the service”
A filter can define the same or similar criteria but provide criteria to guard against duplicate models being generated.  As transaction data generated from monitored transactions involving the launched model are filtered, one or more of these transactions may be identified as exhibiting behavior different from what is modeled in an existing one of the models.  The filter can cause these additional models to be automatically generated and added to a library of models.  Continuous monitoring and filtering of transactions can allow changes to the system to be detected and corresponding additional models to be generated to model these changes in software components as they are detected (column 24, lines 64 – column 25, lines 1-24).  
A robust library of models is generated that may be used in a variety of tests and other development activities for a software system (column 22, lines 8-13).  Therefore the first version 
As per claim 8, claim 8 contains similar limitations to claim 1.  Therefore claim 8 is rejected for the same reasons as claim 1.
As per claim 10, claim 10 contains similar limitations to claim 3.  Therefore claim 10 is rejected for the same reasons as claim 3.
As per claim 11, Lau et a.  teaches, “The computerized method of claim 8, wherein capturing the request-response pairs between the software module and the service includes capturing the request-response pairs during at least one of unit testing of at least one of the software module or the service, regression testing of at least one of the software module or the service, or general operation of at least one of the software module or the service.”
The development system includes functionality for monitoring transactions, involving production or pre-production versions of various software components and systems (column 4, lines 5-10).  A test, simulation, or live operation of one or more software systems engaged in one or more transactions can be monitored (column 9, lines 62-67).  Also see column 18, lines 58 – column 9, lines 1-12).
As per claim 12 (Amended), Lau et al. further teaches, “The computerized method of claim 8, further comprising:
receive at least one ground truth rule 
Lau et al. teaches, a user can supplement the transaction defined by the model generator with one or more user-specified transactions.  This includes user specified responses.  User-supplied transaction information can be stored a model.  Service models can be generated that are dedicated to user-supplied transaction information (column 15, lines 18-43).  Also see column 6, lines 25-34.
As per claim 13, claim 13 contains similar limitations to claim 6.  Therefore claim 13 is rejected for the same reasons as claim 6.
As per claims 15-17 and 20, Claims 15-17 and claims 20 contain similar limitations to claims 1-3 and 6.  Therefore claims 15-17 and 20 are rejected for the same reasons as claims 1-3 and 6.
Claims 4-5, 9, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 10,394,583 B2), Commenda et al. (US 2017/0234251 A1) and Carr et al. (US 9,117,177 B1) as applied to claims 1, 8, and 15 above, further in view of Becker et al. (US 2014/0063027 A1).
As per claim 4 (Amended), Lau et al. further teaches, “The system of claim 1, wherein the at least one memory and the computer program code are configured to further cause at least one processor to: 

However Lau et al. does not explicitly appear to teach, “evaluate validity of a request format of an input response against a ground truth rule, wherein every received request is evaluated against the ground truth rule; and
responsive to an invalid request, automatically respond to the invalid request with a fixed response, wherein the output response mapped to the input request is overridden by the ground truth rule.”
Becker teaches a server that when a request is received, the server validates the request data, ensuring that the JSON structure (format) is correct.  During validation, the server immediately notifies the client if any or part of the request is invalid or if the JSON format is incorrect (0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lau et al. with Becker et al. because Lau et al. teaches monitoring request and responses, to model and simulate the requests and responses.  Lau et al. further teaches that a user can supplement transaction data with user supplied transaction data.  This will map user specified input to user specified output.  Becker et al. teaches that a server can validate the format of input and outputs a notification to the client if an invalid format is found.  Since the user of Lau et al. can create transaction data to be used in a simulation, it would have been obvious for the user of Lau et al. to add transaction data (ground truth data) that will now inform 
As per claim 5 (Amended), Lau et al. further teaches, “The system of claim 1, wherein the at least one memory and the computer program code are configured to further cause the at least one processor to:
receive at least one ground truth input that defines a specific request and a fixed response to the specific request, wherein training the request categorization model includes training the request categorization model to respond to the specific request with the fixed response”
Lau et al. teaches, a user can supplement the transaction defined by the model generator with one or more user-specified transactions.  This includes user specified responses.  User-supplied transaction information can be stored a model.  Service models can be generated that are dedicated to user-supplied transaction information (column 15, lines 18-43).  Also see column 6, lines 25-34.
However Lau et al. does not explicitly appear to teach, “wherein the at least one ground truth rule is defined to identify invalid formatting of a received request; and
provide a fixed response, including an invalid request format message on condition the invalid formatting of the received request is identified, wherein the request categorization model valuated validity of format of a received request against the at least one ground truth rule for every received request and automatically responds with the invalid request format message.”

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lau et al. with Becker et al. because Lau et al. teaches monitoring request and responses, to model and simulate the requests and responses.  Lau et al. further teaches that a user can supplement transaction data with user supplied transaction data.  This will map user specified input to user specified output.  Becker et al. teaches that a server can validate the format of input and outputs a notification to the client if an invalid format is found.  Since the user of Lau et al. can create transaction data to be used in a simulation, it would have been obvious for the user of Lau et al. to add transaction data (ground truth data) that will now inform a client of certain invalid input formats as taught by Becker et al.  This would allow the system to recognize certain invalid inputs and respond correctly, instead of returning incorrect predicted outputs. 
As per claims 9 and 18, claims 9 and 18 contain similar limitations to claim 4.  Therefore claim 9 and 18 are rejected for the same reasons as claim 4.
As per claims 14 and 19, claims 15 and 19 contain similar limitations to claim 5.  Therefore claim 14 and 19 are rejected for the same reasons as claim 5.
Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are moot due to amendments.  Please see above rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2021/0042210 A1), teaches analyzing relationships between request calls and responses and generating a mock server based on the analyzing.  During the test the mock server is able to receive request calls and return mock responses (abstract). 
Michelsen et al. (US 8,112,262 B1), teaches a method to provide a virtual service environment.  A virtual service model is generated by detecting transactions that include requests and response (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A GOORAY/               Examiner, Art Unit 2199                                                                                                                                                                                         
/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199